     Case 1:16-cv-04015-PKC-VMS Document 90 Filed 07/18/19 Page 1 of 1 PageID #: 1242




                               UNITED STATES COURT OF APPEALS
                                          FOR THE
                                       SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      18th day of July, two thousand and nineteen.

      Before: José A. Cabranes,
              Peter W. Hall,
                    Circuit Judges,
              Timothy C. Stanceu,
                     Judge.*
      ________________________________

          Gustavia Home, LLC,
                                                                  ORDER
                        Plaintiff-Counter-Defendant-Appellee,
                                                                  Docket No. 19-471
          v.

          Yvette Hoyer, Shauna M. Paul,

                        Defendants-Counter-Claimants-
          Appellants,

          ________________________________

                Appellants filed a pro se motion for a stay of the sale of their property pending appeal.

              IT IS HEREBY ORDERED that the motion is construed as a motion for reconsideration
      of this Court’s order dated May 17, 2019 and is hereby DENIED.


                                                              For the Court:

                                                              Catherine O’Hagan Wolfe,
                                                              Clerk of Court




      *
       Chief Judge Timothy Stanceu, of the United States Court of International Trade, sitting by
      designation.



CERTIFIED COPY ISSUED ON 07/18/2019
